DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020, 05/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/007017 (Zhao) in view of WO 2016/181642 (AIDA). 

Regarding claim 1, Zhang teaches a submarine branching unit (Fig. 2 shows a branching unit 200), comprising: a switching circuit (Fig. 2 shows switching module 31) configured to switch a plurality of power feeding paths formed between first to third power receiving ports (Fig. 2 shows switching module 31 of the branching unit 200 configured to switch a plurality of power feeding paths formed between power receiving ports A, B, C) [Page 8 lines 24-31 to Page 9 lines 1-6];
a control circuit (Fig. 2 shows control module 9) configured to receive power feeding from a power feeding path formed between the first power receiving port and the second power receiving port (first power receiving port ie. A port and second power receiving port ie. B port sends power to control module 9) [Page 14 lines 10-20], and control the switching circuit; and
a connection circuit configured to connect the control circuit between the third power receiving port and a sea earth (Fig. 2 shows that connection circuit ie. power supply module 32 which ensures the control module 9 is connected to be between the third power receiving port ie. C port and a sea earth; Fig. 5 (a) shows Aport and Bport connected and Cport and SE connected) [Page 9 lines 16-22; Page 14 lines 5-21].
	However, Zhao does not teach when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches control circuit connected between the third power receiving port and a sea earth when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port (constant power is maintained to the ROADM 520 ie. control circuit so when power feeding is not performed from A station ie. first power receiving port and B station ie. second power receiving port then it can be performed from the C station which also sends power to sea earth 800 as shown in Fig. 11) [0046, 0049-0052].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to connect the control circuit in between the third power receiving port and the sea earth when the power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port in order to ensure continuous uninterrupted power supply to the control circuit.

Regarding claim 2, Zhao and Aida teaches submarine branching unit according to claim 1,
	However, Zhao does not explicitly teach wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port (Fig. 3 and Fig. 11 shows the sea branching device 510 comprising A station 200 and B station 300 which is different from C station 400 wherein power feeding path formed between first power receiving port ie. A station and second power receiving port ie. B station).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention since it is a conventional technique in the art to arrange the different ports to different terminal stations that a person skilled in the art can make as a design choice, since applicant has not disclosed that having different terminal stations for the power receiving ports solves any stated problem or is for any particular purpose.

Regarding claim 3, Zhao and Aida teaches submarine branching unit according to claim 2.
	However, Zhao does not explicitly teach further comprising detection a detection circuit configured to detect a power feeding state to the power feeding path formed between the first power receiving port and the second power receiving port, wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on an output of the detection circuit.
	However, Aida teaches a detection circuit configured to detect a power feeding state to the power feeding path formed between the first power receiving port and the second power receiving port (Fig. 2 shows monitoring means 91 monitors the failure in a power supply path from the A station ie. first power receiving port and B station ie. second power receiving port) [0028], wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on an output of the detection circuit (constant power is maintained to the ROADM 520 ie. control circuit so when power feeding is not performed from A station ie. first power receiving port and B station ie. second power receiving port then it can be performed from the C station which also sends power to sea earth 800 as shown in Fig. 11) [0042-0043, 0048-0049].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a detection circuit to detect whether power is being fed to the control module through the first power receiving port ie. A station and second power receiving port ie. B station the control module sends switching signals accordingly to ensure continuous power supply to the control module.

Regarding claim 4, Zhao teaches wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on a control signal received from any of the terminal stations (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22].


Regarding claim 5, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the switching circuit 31 to switch to a path to connect A port to B port that does not pass through power supply module 32 as shown in the switching configuration of Fig. 6 (a)) [Page 14-Page 15].

Regarding claim 6, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8].

Regarding claim 7, Zhao teaches communication system [Page 9 lines 32-35 to Page 10 lines 1- 4], comprising:
a terminal station including a power feeding device (each of the ports A-C supply power thereby acting as a power feeding device) [Page 14 lines 5-10]; and
the submarine branching unit according to claim 6, wherein the terminal station is capable of feeding power to the submarine branching unit (each of the ports is capable of feeding power to the branching unit 200) [Page 14 lines 5-25].


Regarding claim 8, Zhao teaches a submarine branching method of switching a plurality of power feeding paths formed between first to third power receiving ports (Fig. 2 shows a branching unit 200 with switching module 31 of the branching unit 200 configured to switch a plurality of power feeding paths formed between power receiving ports A, B, C) [Page 8 lines 24-31 — Page 9 lines 1-6], the submarine branching method comprising:
a control circuit to receive power feeding from a power feeding path formed between the first power receiving port and the second power receiving port, and controlling switching of the plurality of power feeding paths (first power receiving port ie. A port and second power receiving port ie. B port sends power to control module 9) [Page 14 lines 10-20]; and
causing the control circuit to receive power feeding from a power feeding path formed between the third power receiving port and a sea earth, and controlling switching of the plurality of power feeding paths (Fig. 2 shows that connection circuit ie. power supply module 32 which ensures the control module 9 is connected to be between the third power receiving port ie. C port and a sea earth; Fig. 5 (a) shows Aport and Bport connected and Cport and SE connected) [Page 9 lines 16-22; Page 14 lines 5-21].
	However, Zhao does not teach when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches control circuit connected between the third power receiving port and a sea earth when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port (constant power is maintained to the ROADM 520 ie. control circuit so when power feeding is not performed from A station ie. first power receiving port and B station ie. second power receiving port then it can
be performed from the C station which also sends power to sea earth 800 as shown in Fig. 11) [0046, 0049-0052].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to connect the control circuit in between the third power receiving port and the sea earth when the power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port in order to ensure continuous uninterrupted power supply to the control circuit.

Regarding claim 9, Zhao and Aida teaches submarine branching method according to claim 8.
	However, Zhao does not explicitly teach wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port (Fig. 3 and Fig. 11 shows the sea branching device 510 comprising A station 200 and B station 300 which is different from C station 400 wherein power feeding path formed between first power receiving port ie. A station and second power receiving port ie. B station).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention since it is a conventional technique in the art to arrange the different ports to different terminal stations that a person skilled in the art can make as a design choice, since applicant has not disclosed that having different terminal stations for the power receiving ports solves any stated problem or is for any particular purpose.
Regarding claim 10, Zhao teaches further comprising connecting the control circuit between the third power receiving port and the sea earth by a connection circuit, based on a power feeding state to a power feeding path formed between the first power receiving port and the second power receiving port (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22]. Regarding claim 11, Zhao teaches, further comprising connecting the control circuit between the third power receiving port and the sea earth by the connection circuit, based on a control signal received from any of the terminal stations (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22].

Regarding claim 12 Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls
the switching circuit in such a way as to switch to a path that does not pass through the connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the switching circuit 31 to switch to a path to connect A port to B port that does not pass through power supply module 32 as shown in the switching configuration of Fig. 6 (a)) [Page 14-Page 15].

Regarding claim 13, Zhao teaches wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on a control signal received from any of the terminal stations (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22]. 


Regarding claim 14, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the
switching circuit 31 to switch to a path to connect A port to B port that does not pass through power supply module 32 as shown in the switching configuration of Fig. 6 (a)) [Page 14-Page 15].

Regarding claim 15, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the switching circuit 31 to switch to a path to connect A port to B port that does not pass through power supply module 32 as shown in the switching configuration of Fig. 6 (a)) [Page 14-Page 15].

Regarding claim 16, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the
connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the switching circuit 31 to switch to a path to connect A port to B port that does not pass through power supply module 32 as shown in the switching configuration of Fig. 6 (a)) [Page 14-Page 15]. 
Regarding claim 17, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8]. 

Regarding claim 18, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8]. 

Regarding claim 19, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8].


Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant submits that Zhao in view of Aida fails to teach the following: 
“a control circuit is configured to receive power feeding from a power feeding path between first and second power receiving ports and control a switching circuit. A connection circuit is configured to connect the control circuit between a third power receiving port and a sea earth when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port”. 
However, the Examiner would like to point out that Zhao does teach a control circuit in the form of control module 9 as shown in Fig. 2 which is configured to receive power feeding from a power feeding path between A port ie. first power receiving port and B port ie. second power receiving port) as indicated in Page 14lines 10-20. Furthermore, Zhao also teaches power supply module 32 to be the connection circuit which connects controls module 9 to the C port ie. third power receiving port and a sea earth as shown in Fig. 5(a) as indicated in Page 9 lines 16-22; Page 14 lines 5-21. 
It appears that the Applicant further presents that Aida fails to teach: 
“control circuit connected between the third power receiving port and a sea earth when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port”.
However, the Examiner respectfully disagrees. The Examiner would like to point out that Aida teaches that under normal conditions ROADM device 520 ie. control circuit receives power from the power feeding path between the first power receiving port and the second power receiving port [0038-0039, 0041]. Aida also teaches that constant power is to be maintained in ROADM device 520 [0040-0045], even though failures might occur in the first and second power receiving ports A and B in Aida [0046]. Therefore, in a situation where both first and second receiving ports A and B are unavailable to send power to ROADM 520, the power supply line 632 and optical fiber 631 comprising submarine cable 630B from the third power receiving port C connects to ROADM device 520 and is also connected to sea earth 800. Thereby, supplying one-end power supply from third power receiving port C [0049-0052]. Aida teaches the both-end power supply or one-end power supply from first and second power receiving port A and B as well as one-end power supply by the third power receiving port C while maintaining constant power to the ROADM 520 which is the control circuit. Aida also teaches that power supply by first receiving port A (200), second power receiving port B (300) and power receiving port C (400) are independent and thereby when power is not fed to the control circuit from a power feeding path formed between the first power receiving port A and the second power receiving port B, the one-end power supply from the third power receiving port C to sea earth 800 sends power to ROADM 520 ie. control circuit. Thereby, the rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836